Citation Nr: 0732791	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-31 274	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by hypoxemia to include as secondary to exposure 
to herbicides.

2. Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs, VA Regional Office (RO).

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript is of record.  

The claim of service connection for diabetes mellitus, type 
II, secondary to exposure to herbicides is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A disease manifested by hypoxemia is currently not shown.


CONCLUSION OF LAW

A disease manifested by hypoxemia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2005 and in April 2006.  The veteran 
was notified of the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claim.  The notice included the general effective date 
provision for the claims and the degree of disability 
assignable.   



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).  

To the extent that the VCAA notice about the effective date 
provision and the degree of disability assignable were 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The timing error was cured by 
adequate content-complying VCAA notice and subsequent 
readjudication as evidenced by the supplemental statement of 
the case, dated in September 2006.  Mayfield v. Nicholson, 
07-7130 (Fed. Cir. Sept. 17, 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In the absence of findings 
consistent with a disability manifested by hypoxemia during 
service and in the absence of a current diagnosis of a 
disability manifested by hypoxemia, an examination is not 
required under 38 C.F.R. § 3.159(c)(4)(A).  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a condition manifested by low oxygen levels in 
the blood, referred to as hypoxemia.  He specifically claims 
that his in-service duties required him to fly in aircrafts, 
carrying chemicals and herbicides, to include Agent Orange, 
and the breathing of these chemicals caused him to develop 
hypoxemia.  

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a veteran was exposed to an herbicide agent to include 
what is commonly referred to as Agent Orange during service, 
the following diseases shall be service-connected: chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes, chronic lymphocytic leukemia, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e).



For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet.App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

A presumption of service connection is afforded only those 
diseases listed because they have been found by the Secretary 
of VA to have a positive association with exposure to Agent 
Orange.  38 U.S.C.A. § 1116(b).  Hypoxemia is not on the list 
of presumptive diseases for a veteran exposed to herbicides 
in Vietnam.  38 C.F.R. § 3.307(a)(6)(ii).  Accordingly, even 
if the veteran was exposed to Agent Orange, as alleged, 
service connection for hypoxemia, may not be presumed to have 
been incurred in service as a result of the veteran's 
exposure to herbicides in Vietnam.  

The fact that the claimed disability manifested by hypoxemia 
is not associated with exposure to herbicide agents under 38 
C.F.R. § 3.309(e) does not preclude him from establishing 
service connection by way of proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 
1994).  

The service medical records do not contain any complaint, 
finding, history, diagnosis, or treatment of a disability 
manifested by hypoxemia. 

After service, VA medical records starting in 2004 do not 
contain a finding or diagnosis of hypoxemia. 

Based on the foregoing, in the absence of proof of a current 
disability, that is, a disease manifested by hypoxemia, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 



As for the veteran's statements and testimony that he has 
hypoxemia, although lay evidence can be competent to 
establish a diagnosis, where as here, the determination as to 
the presence of hypoxemia is medical in nature and not 
capable of lay observation, competent medical evidence is 
required to support the claim.  

As the Board may consider only independent medical evidence 
to support its finding, and as there is not competent medical 
evidence of a disease manifested by hypoxemia, the 
preponderance of the evidence is against the claim of service 
connection, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by hypoxemia 
to include as secondary to exposure to herbicides is denied.


REMAND

In 1967 and in 1968, the veteran was stationed at Barbers 
Point in Hawaii.  In August 2007, the veteran testified that 
he was assigned to the VR-21 Squadron, that in early 1968 he 
was on temporary duty assignment, loading cargo planes with 
Agent Orange, that he flew with the aircraft to Vietnam, 
landing in Vietnam, and that he was on the ground in Cam Ranh 
Bay, where he exposed to Agent Orange.  

The veteran asserts that as a Vietnam veteran, service 
connection for diabetes mellitus, type II,  should be granted 
on a presumptive basis.  

The veteran's DD Form 214 shows that he served in the Navy, 
and he had five months of foreign and/or sea service.  

As the veteran has provided information pertaining to his 
alleged service in Vietnam, under the duty to assist, further 
evidentiary development is needed. 

Accordingly, the case is REMANDED for the following action.

1. Obtain the veteran's service 
personnel records. 

2. Ask the appropriate federal 
custodian of naval records for the unit 
history, lessons learned, aircraft 
logs, or other documents describing the 
activities of the VR-21 Squadron from 
January to June 1968, based at Barbers 
Point, Hawaii, to include whether 
personnel from the squadron were placed 
on temporary assignment to load Agent 
Orange and fly on C-118 and C-130 cargo 
planes, destined for the Republic of 
Vietnam.  

3. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


